DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Pub No 2017/0260938).
In regard to claim 18, Williams discloses an air intake pod (see title and Fig 5), comprising:
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”);
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5); and
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Pub No 2017/0260938) in view of Frederick (US Pub No 2008/0110098).
In regard to claim 1, 
Williams discloses an intake (Fig 5), comprising:
a throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”);
an elbow-shaped intake duct (considered to include the upstream 136 and 140) coupled to the throttle body coupling (via the second, downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5) and including a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5); and
a pre-filter body (276) coupled to the duct (the upstream 136 and 140) opposite the throttle body coupling (308).
Williams does not positively disclose wherein the intake is a “snow bike intake”. Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 4, Williams modified supra discloses the intake of claim 1, wherein the pre-filter body (276, Fig 5) is a cage structure (generally considered a “cage” as it substantially encloses a hollow space with an external structure) having a flat front (the “left most” nose of 276 from the perspective of Fig 5) opposite the duct (276 and 136/140 being on opposite sides of connecting plate 284) that is wider than the diameter of the duct (the general diameter of the duct compared to the relative sizes of the filter parts most easily seen in adapter plate 284).
In regard to claims 5 and 6, 
Williams modified supra discloses the intake of claim 1.
Williams does not positively disclose wherein the duct has an aspect ratio of exterior angle length to diameter no greater than 3.5:1; or wherein the duct and prefilter combined has an aspect ratio of exterior angle length to diameter no greater than 4.5:1.
However, Examiner notes that while Williams may not discuss particular, specific dimensions, Williams is drawn, in general, to adjusting the structure of an intake duct as desired per application (compare Figs 1-9). In other words, it would have been obvious to one of ordinary skill in the art at the time then invention was made, to configure the intake of Williams to have a shape/size desired per application (to include the claimed aspect ratio), as this is generally the purpose of Williams. Moreover, determining piping sizing, in general, when designing an engine to allow for sufficient air to be delivered to 
In regard to claim 7, Williams modified supra discloses the intake of claim 1, wherein the prefilter body (276, Fig 5) is a flared cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure, the external structure flaring out from the “nose” of the filter element to “back” where it is adapted to the duct via 284).
In regard to claim 8, Williams modified supra discloses the intake of claim 7, further comprising a pre-filter cowl coupled about the prefilter (flange 288 generally considered to be a “cowl” as broadly claimed).
In regard to claim 9, 
Williams discloses an intake conversion kit (for replacing factory paper airbox filters, see for example, Paragraph 0006), comprising:
a (see the embodiment of Fig 5) throttle body coupling (with elements 132 and 308, also see generally, Paragraph 0007: “an adapter is configured to secure the intake tube to a throttle body of the engine” and claim 13: “further comprising an adapter that is configured to secure the intake tube to a throttle body of the engine”);
a coupling device (considered to be the downstream 136 between 140 and 308):
an elbow-shaped intake duct (considered to include the upstream 136 and 140) selectably coupleable (via clamps 132) to the throttle body coupling (308) via the coupling device (downstream 136), the duct having an interior angle between 40 and 60 degrees (each of elbows 136 being ~45 degree elbows in the embodiment of Fig 5);
a pre-filter body (276) cage (generally considered a “cage” as it substantially encloses a hollow space with an external structure) selectably coupleable at a rear thereof (at 288) to the duct via a mating structures (with at least 126, 284, and 127) disposed on (once assembled) the duct and the cage; and
a textile (a “fibrous material”, Paragraph 0003) cover shaped to fit about the cage (being attached, at least, to the rigid ends of the filter body) and selectably attach thereto.
Williams does not positively disclose wherein the intake is for a “snow bike”. Firstly, examiner considers that the intake of Williams would be capable of use on a snow bike. Nonetheless, Examiner introduces Frederick which discloses a vehicle engine intake and teaches that such intakes can be used as desired on “an ATV, a lawnmower, a golf cart, a snow mobile, a water craft, a car, a truck, a bus, a passenger vehicle…”.
In other words, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the intake of Williams on a snow bike (or snow mobile), as similar intakes are known to be used in such applications, as clearly taught by Frederick.
In regard to claim 10, Williams modified supra discloses the kit of claim 9, wherein the duct includes a sensor mount (188, also see Paragraph 0036) disposed through a body of the duct (as it comprises a hole that goes through the wall of the duct to allow insertion of a mass air flow sensor), wherein the sensor mount is flat on both the exterior and interior surfaces thereof (considered to be the top and the bottom surfaces of the “middle” adapter plate element, visible in Fig 5).

Allowable Subject Matter
Claims 2-3, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747